DETAILED ACTION
A response, presenting arguments, was entered on 3/31/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the examiner has failed to provide a rationale for why a person of ordinary skill in the art would combine the teachings of Lim with the teachings of Kondo because Lim is directed to electroluminescent phosphors while Kondo is directed to photoluminescent phosphors.  This is not persuasive.  Kondo is not limited to photoluminescent phosphors and defines phosphors broadly as any type of light-converting phosphor (3:12-22).  
Furthermore, even if Kondo were limited to photoluminescent phosphors, a person of ordinary skill in the art would have still been motivated to combine the teachings of Kondo and Lim.  Lim explains that the buffer multilayer protects the underlying phosphor (¶ 0032) and that this protective multilayer can be provided as either a dual layer of aluminum oxide and another oxide or it can be provided as alternating ALD deposited metal oxide layers (¶¶ 0032-0035).  Thus, both Kondo and Lim are directed to processes which form protective aluminum oxide and silicon dioxide layers on a phosphor.  A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton and would not have expected that the providing these metal oxides as alternating layers rather than a dual layer would have affected the mechanism by which the phosphor operates, particularly when Lim teaches that this structure is suitable for at least one class of phosphors.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 7,795,797) in light of Zukawa et al. (US 2005/0277570), Fan et al. (US 2007/0172580) and Lim et al. (US 2004/0077182).
Claims 1 and 23-26:  Kondo teaches a process of providing luminescent sulfide particles (Abst.; 3:50-62) comprising the steps of: providing a sulfide phosphor (3:50-62); providing an intermediate silicon oxide layer (i.e. claimed first layer) by sol-gel coating on the phosphor (6:32-67) and providing a second coating layer comprising a multilayer of aluminum oxide and silicon oxide on the intermediate layer by fluidized bed CVD (Abst.; 6:32-67).
Kondo explains that the sulfide phosphor particles are prone to deterioration when exposed to water, but fails to teach that an oxide layer of luminescent material is provided.  Zukawa teaches that phosphor particles which are prone to deteriorate in the presence of moisture can have their surface oxidized in order to protect the particles from deterioration (¶ 0140).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have oxidized the sulfide phosphor particles of Kondo in order to have provided a protective oxide surface layer which would have protected the phosphor particles from any possible moisture during subsequent processing steps.
Kondo fails to teach that ALD is used to deposit the second layer.  Fan teaches a process of coating phosphor particles and explains that fluidized bed ALD is preferably used in place of fluidized bed CVD because it allows for thinner coatings while maintaining the same level of moisture protection and brightness (¶ 0012).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected ALD in place of CVD in Kondo in order to have achieved the same protection and brightness with thinner coatings with the predictable expectation of success.
Kondo also fails to teach that the protective aluminum and silicon oxide multilayer comprises alternating layers of the metal oxides.  Lim teaches a process of providing a protective multilayer comprising aluminum oxide on a phosphor (Abst.) and explains that the protective multilayer can either be provided as a dual layer of aluminum oxide and another oxide or it can be provided as alternating ALD deposited metal oxide layers (¶¶ 0032-0035).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected alternating metal oxide layers as the multilayer structure rather than a single pair of metal oxide layers because Lim teaches that such a configuration is also suitable for forming protective metal oxide multilayers on a phosphor.
While Kondo teaches that the metal oxides are aluminum and silicon oxides, it fails to teach tantalum, hafnium or zirconium oxide.  Lim, however, explains that the oxides selected in tandem with aluminum oxide can be selected from tantalum, zirconium and hafnium oxides (¶ 0022).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected tantalum, zirconium or hafnium oxide in place of silicon oxide as the second protective metal oxide layer provided with the aluminum oxide layer with the predictable expectation of success.
Claims 27-28:  Lim further explains that the alternating layers have a thickness of 20 Å (i.e. 2 nm) (¶ 0036).
Claims 4 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo, Zukawa, Fan and Lim in light of Steckel et al. (SID 2014 Digest, pp. 130-133).
Claims 4 and 29-31:  Kondo teaches sulfide phosphors, but fails to teach the claimed phosphor.  Steckel explains that other phosphors, such as SrLiAl3N4:Eu2+ can be selected in place of sulfide phosphors like depending on the desired color emitted from the phosphor (p. 131).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected SrLiAl3N4:Eu2+ in place of a sulfide phosphor as the phosphor in Kondo with the predictable expectation of success depending on the desired color emission.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo, Zukawa, Fan and Lim in light of Carlini et al. (US 2009/0246674).
Claim 5:  Kondo teaches that the sol-gel deposition of silica comprises: mixing an alcohol, water, the phosphor particles and a silicon alkoxide precursor, mixing (i.e. claimed agitating) the mixture, allowing the first coating to be formed on the phosphors, retrieving the phosphors and heating the phosphors (6:48-67).  Kondo does not teach that ammonia is included in the mixture.  Carlini teaches a process of forming silica via sol-gel reaction and explains that ammonia is included in the silicon alkoxide precursor mixture in order to increase the rate of hydrolysis (¶ 0106).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included ammonia in the reaction mixture of Kondo in order to have increased the rate of the reaction with the predictable expectation of success.
Claims 6, 8, 17 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo, Zukawa, Fan and Lim in light of Tian et al. (US 2007/0125984).
Claim 6:  Kondo teaches that a silicon alkoxide precursor is selected (6:48-67), but fails to teach a formula for one.  Tian, however, teaches a process of forming silicon dioxide via sol-gel and explains that a suitable silicon alkoxide is tetraethoxysilane (¶ 0128).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected tetraethoxysilane as the precursor in Kondo with the predictable expectation of success.
Claim 8:  As discussed above, Tian teaches selected tetraethoxysilane as the sol-gel precursor.  Additionally, Fan teaches that trimethyl aluminum is the ALD precursor selected for aluminum oxide (¶ 0024).
Claims 17 and 32-34:  Kondo is silent regarding film thicknesses of the first and second layers.  Tian teaches a first layer of silicon oxide and a second multilayer comprising aluminum oxide (¶¶ 0007, 0089, 0093).  Tian further teaches that each oxide layer has a thickness of 50-500 nm (¶ 0095) and also explains that the thickness of each layer is selected to provide enough thickness to ensure moisture protection while also being thin enough to be suitably transparent for a phosphor coating (¶ 0095).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected thickness of about 50-250 nm for each of the oxide coatings depending on the desired moisture protection and luminescent characteristics of the coated particles.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo, Zukawa, Fan and Lim in light of Kinlen (US 2004/0018382). 
Claim 22:  Kondo teaches that the phosphors are used in a light emitting device (1:16-19) without limiting the size of the phosphors.  Kinlen teaches that phosphors useful in light emitting devices have a particle size of 0.05-50 microns (¶¶ 0009, 0044).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a phosphor with a particles size of less than 1 micron in Kondo with the predictable expectation of successfully forming a phosphor useful in a light emitting device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712